Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1 and 8 have been amended and claims 2-7 have been cancelled. Claims 1 and 8-10 are currently pending.
Applicant’s arguments, filed 05/10/2020, and in light of Applicant’s amendment to claims 1and 8 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn.

Allowable Subject Matter

Claims 1 and 8-10  are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious wherein the Infrared photosensitive sensor is located within a projection region of the infrared filter onto the substrate, and a position, of the Infrared, filter aligned with the infrared photosensitive sensor is provided with a with a light transmitting hole; wherein an end of the Infrared photosensitive sensor away from the substrate passes through the infrared filter; and wherein a photosensitive 

Regarding claim 8, the prior art of record taken alone or in combination, fails to disclose or render obvious wherein the Infrared photosensitive sensor is located within a projection region of the infrared filter onto the substrate, and a position, of the Infrared, filter aligned with the infrared photosensitive sensor is provided with a light-transmitting hole; wherein an end of the Infrared photosensitive sensor away from the substrate passes through the infrared filter; and wherein a photosensitive region formed by the photosensitive element is of a ring structure, and the infrared photosensitive sensor is located in an inner ring of the photosensitive region, in combination with all the limitations recited on claim 8.

Regarding claims 9-10, are allowable because they are dependent on claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/Primary Examiner, Art Unit 2697